Citation Nr: 0030886	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  00-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE


Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel




INTRODUCTION

The veteran served on active duty from November 1935 to 
November 1941; from August 1942 to September 1945; and from 
December 1945 to September 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
financial assistance in acquiring an automobile and adaptive 
equipment (or for adaptive equipment only).  The veteran 
submitted a notice of disagreement with that rating decision 
in July 2000.  In August 2000, he was provided with a 
statement of the case and his substantive appeal was 
received.  The case was subsequently certified to the Board 
in September 2000.


REMAND

A review of the claims file reveals that there is a printout 
from the Charleston VA Medical Center (VAMC), indicating that 
the veteran died on November [redacted], 2000.  However, there 
has been no other verification of the information contained 
within that printout.  No death certificate has been 
submitted, nor has any application for burial benefits been 
received.

Further review of the claims file also reveals that, in his 
substantive appeal, the veteran requested a hearing before 
the Board, to be conducted in Washington D.C.

As a matter of law, veterans' claims do not survive their 
deaths.  Both the U.S. Court of Appeals for Veterans Claims 
and the U.S. Court of Appeals for the Federal Circuit have 
clearly upheld the principle that, when a veteran dies, his 
claim dies with him.  Haines v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 1249 (1999); Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996), cert. 
denied, 117 S. Ct. 2478 (1997); Smith v. Brown, 10 
Vet.App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet.App. 42, 47 (1994).  
Therefore, an appeal on the merits of any issue perfected by 
the veteran during his or her lifetime becomes moot by virtue 
of his or her death, and is dismissed by the Board for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

It must be observed in this case, however, that, while the 
veteran's death has been reported by the VAMC, official 
documentation of the veteran's death has not yet been 
associated with his claims file, and, therefore, a sufficient 
legal basis to dismiss his appeal is not present.  See 
38 C.F.R. § 3.211, specifying the types of documentary 
evidence which are required to establish death.  
Nevertheless, to undertake a further review on the merits of 
the veteran's claim currently developed on appeal, in the 
face of evidence suggesting that such action would amount to 
no more that a nullity, would be an imprudent use of 
resources.  Therefore, the wiser course is to return the case 
to the RO to obtain official documentation concerning the 
veteran's death.  Assuming that documentation is obtained, 
action to close the claim may then be taken.

Under the circumstances described above, this case is 
remanded to the RO for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file a copy of 
official records documenting the 
veteran's death.  Assuming that 
documentation is obtained, the RO should 
then take the appropriate steps to close 
this appeal.

2.  In the event the reports of the 
veteran's death are erroneous, the claims 
file should be immediately returned to 
the Board for its consideration of the 
claim perfected on appeal, and the 
veteran should be promptly scheduled for 
his requested hearing before the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



